Name: Commission Regulation (EC) NoÃ 1847/2004 of 22 October 2004 opening the procedure for the allocation of export licences for cheese to be exported to the United States of America in 2005 under certain GATT quotas
 Type: Regulation
 Subject Matter: America;  processed agricultural produce;  international trade;  tariff policy
 Date Published: nan

 23.10.2004 EN Official Journal of the European Union L 322/19 COMMISSION REGULATION (EC) No 1847/2004 of 22 October 2004 opening the procedure for the allocation of export licences for cheese to be exported to the United States of America in 2005 under certain GATT quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 30 thereof, Whereas: (1) Article 20 of Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products (2), provides that export licences for cheese exported to the United States of America as part of the quotas under the agreements concluded during multilateral trade negotiations may be allocated in accordance with a special procedure provided for therein. (2) That procedure should be opened for exports during 2005 and the additional rules relating to it should be determined. (3) In administering imports the competent authorities in the USA make a distinction between the additional quota granted to the European Community under the Uruguay Round and the quotas resulting from the Tokyo Round. Export licences should be allocated taking into account the eligibility of those products for the US quota in question as described in the Harmonized Tariff Schedule of the United States of America. (4) In order to provide stability and security for operators lodging applications under this special regime, it is appropriate to fix the day on which applications are deemed to have been lodged for the purposes of Article 1(1) of Regulation (EC) No 174/1999. (5) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Export licences for products falling within CN code 0406 and listed in Annex I to this Regulation to be exported to the United States of America in 2005 under the quotas referred to in Article 20(1) of Regulation (EC) No 174/1999 shall be issued in accordance with Article 20 of Regulation (EC) No 174/1999 and this Regulation. Article 2 1. Applications for provisional licences referred to in Article 20(2) of Regulation (EC) No 174/1999 (hereinafter applications) shall be lodged with the competent authorities from 26 to 29 October 2004 at the latest. 2. Applications shall be admissible only if they contain all the information referred to in Article 20(2) and (3) of Regulation (EC) No 174/1999 and if they are accompanied by the documents referred to therein. Where, for the same group of products referred to in column 2 of Annex I to this Regulation the available quantity is divided between the Uruguay Round quota and the Tokyo Round quota, licence applications may cover only one of those quotas and shall indicate the quota concerned, specifying the identification of the group and of the quota indicated in column 3 of Annex I. Applications shall be drawn up in accordance with the model set out in Annex II. 3. Applications shall cover no more than 40 % of the quantity available for the group of products indicated in column 4 of Annex I, and for the quota concerned. 4. Applications shall be admissible only if applicants declare in writing that they have not lodged other applications for the same group of products and the same quota and undertake not to do so. If an applicant lodges several applications for the same group of products and the same quota in one or more Member States, all his/her applications shall be deemed inadmissible. 5. For the purposes of Article 1(1) of Regulation (EC) No 174/1999, all applications lodged within the time limit referred to in paragraph 1 of this Article shall be deemed to have been lodged on 26 October 2004. Article 3 1. Member States shall notify the Commission, within three working days after the end of the period for lodging applications, of the applications lodged for each of the groups of products and, where applicable, the quotas indicated in Annex I. All notifications, including nil notifications, shall be made by telex or fax on the model form set out in Annex III. 2. Notification shall comprise for each group and, where applicable, for each quota: (a) a list of applicants; (b) the quantities applied for by each applicant broken down by the product code of the Combined Nomenclature and by their code in accordance with the Harmonized Tariff Schedule of the United States of America (2004); (c) the quantities of the products concerned which were exported by the applicant during the previous three years; (d) the name and address of the importer designated by the applicant and the indication whether the importer is a subsidiary of the applicant. Article 4 The Commission shall, pursuant to Article 20(3), (4) and (5) of Regulation (EC) No 174/1999, determine the allocation of licences without delay and shall notify the Member States thereof by 30 November 2004 at the latest. Article 5 The information notified pursuant to Article 3 of this Regulation and in Article 20(2) and (3) of Regulation (EC) No 174/1999 shall be verified by the Member States before the full licences are issued and by 31 December 2004 at the latest. Where it is found that incorrect information has been supplied by an operator to whom a provisional licence has been issued, the licence shall be cancelled and the security forfeited. The Member States shall communicate it to the Commission without any delay. Article 6 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 20, 27.1.1999, p. 8. Regulation as last amended by Regulation (EC) No 1846/2004 (see p. 16 of this Official Journal). ANNEX I Cheese to be exported to the United States of America in 2005 under certain quotas resulting from the GATT Agreements (Article 20 of Regulation (EC) No 174/1999 and Regulation (EC) No 1847/2004) Identification of group in accordance with additional notes in Chapter 4 of the Harmonized Tariff Schedule of the United States of America Identification of group and quota Quantity available for 2005 Maximum quantity per application Note to Group (t) (t) (1) (2) (3) (4) (5) 16 Not specifically provided for (NSPF) 16  Tokyo 908,877 363,550 16  Uruguay 3 446,000 1 378,400 17 Blue Mould 17 350,000 140,000 18 Cheddar 18 1 050,000 420,000 20 Edam/Gouda 20 1 100,000 440,000 21 Italian type 21 2 025,000 810,000 22 Swiss or Emmenthaler cheese other than with eye formation 22  Tokyo 393,006 157,202 22  Uruguay 380,000 152,000 25 Swiss or Emmenthaler cheese with eye formation 25  Tokyo 4 003,172 1 601,268 25  Uruguay 2 420,000 968,000 ANNEX II Presentation of information required pursuant to Article 20(2) and (3) of Regulation (EC) No 174/1999 ANNEX III Notification by Member State in accordance with Article 3 of Regulation (EC) No 1847/2004